Case 9:20-cv-00144-RC-ZJH Document 5 Filed 07/29/20 Page 1 of 2 PageID #: 17



                           ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

BLAZE DANIEL HICKS                                 §

VS.                                                §                 CIVIL ACTION NO. 9:20cv144

BRYAN WEATHERFORD, SHERIFF                         §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION
       Petitioner Blaze Daniel Hicks, an inmate confined in the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, brought this petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends that the petition be dismissed without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties.

       On July 17, 2020, petitioner filed a motion to dismiss the petition. As the respondent has not

been served, petitioner is entitled to dismiss the petition pursuant to Fed. R. Civ. P. 41(a).

Accordingly, petitioner’s motion to dismiss is granted, and the report should be accepted to the

extent it recommended dismissal.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ACCEPTED to the extent it recommended dismissal. A
Case 9:20-cv-00144-RC-ZJH Document 5 Filed 07/29/20 Page 2 of 2 PageID #: 18



final judgment will be entered in this case in accordance with the Magistrate Judge’s

recommendations.

     So ORDERED and SIGNED, Jul 29, 2020.


                                                 ____________________
                                                 Ron Clark
                                                 Senior Judge




                                         2
